Title: Peter Derieux to Thomas Jefferson, 11 May 1812
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


            Monsieur Raleigh. N.C. ce 11. May 1812.
            Ayant enfin reussi a me procurer de la Graine et du plan d’Estragon, je m’empresse a vous faire part de l’un et de l’autre, dans l’espoir que vous L’accepterés avec plaisir; je me ressouviens toujours avec reconnaissance de la peine que vous prites autrefois pour m’en procurer, comme de la satisfaction que vous paroissiés eprouver Lorsque vous pouvies contribuer a augmenter ma petitte collection de plantes curieuses.L’ami qui ma envoyé L’Estragon y a ajouté quelques informations sur son utilité, dont je prends La Liberté de Vous envoyer cy inclus copie.
            quoique jaye de mon mieux assujetté ses racines avec un peu de coton Mouillé, je crains que, sa pressure in the Mail, n’en detruise le Germe Végétatif; si cela arrivoit et que vous n’ayés pu reussir a faire lever sa graine qui demande dans le commencement Beaucoup d’ombre et de soins, et que vous voulliés bien m’indiquer quelqu’un a Richmond ou Petersburg sous le couvert de qui je pourois vous en adresser une plus grande plante Encaissée, je me ferai un vrai plaisir de vous l’envoyer par la Diligence.
            Mrs Derieux vous prie de permettre quelle joigne ici ses assurances de respect, & ceux avec les quels J’ai L’honneur d’être
            Monsieur Votre trés humble et très obeisst SertP. Derieux
           
            Editors’ Translation
            
              Sir Raleigh. N.C. 11. May 1812.
              Having succeeded at last in getting tarragon seed and a seedling, I eagerly convey both to you, hoping that you will accept them with pleasure; I still remember with gratitude the trouble you took a long time ago to procure me some, as well as the satisfaction you seemed to feel when you were able to contribute to my small collection of curious plants.The friend who sent me the tarragon included with it some information on its uses, and I take the liberty of forwarding a copy of it.
              Even though I have done my best to secure its roots with a little bit of wet cotton, I fear that the pressure in the mail might destroy the sprouts; if this were to happen and if you are unable to germinate the seed, which at the beginning needs a lot of shade and care, and if you would be kind enough to let me know of somebody in Richmond or Petersburg through whom I could forward you a larger plant in a wooden box, it would be my pleasure to send it to you by coach.
              Mrs. Derieux requests the honor of joining her respects with mine, and I have the honor to be
              Sir your most humble and very obedient servantP. Derieux
            
          